OFFICE OF THE ATTORNEYGENERAL       OF TEXAS
                         AUSTIN




,




                                   ophlon rrquertof hnuory a*
                                  aat04s*iuBrye,1941,  from
                                   HotlLtoQ,Teua, rrotti
                                                      ldhioh

                         lht8 d.dl'O t0 hrt@ *a O@llOlS
                         lUt Of th8 OOOU~tiOa   trU 0111.
                         q on 0 qaartwlybarlr    nthor
                               The rmeou they riah to
                          eo a us e ol.lfe
                                 th       o fth elver 8g o
                         8 aud furth8r the tu OrPtlfi-
    oatr 6wmof be traurferred to the mu table they re-
    plam thr old one tith on tha looetlan. f do not be-
    li.VO the IrV -8   iutsnded iOr 6 rO8r t*X 011 #Ia itOR
    that ueuld not hare tbo use of a pmr for the operator.
h
        Honorable George H. Bheppara, page Z


            Ii a mrrohant obtained a permit to operate a plaoe for
            a year h8 oould well rcitordit, if ha knnr he oould
            Opel'at88 ye&l'. In thI8 0088 tb0 OpOl'8tOF8 kAOW thd
            the marble tables will not run over three monthr, and
                       they Vbtlld h8VO t0 buf fOElr$W-it8.
            tMtlkU8~that                                      TbY
            f881 that your oifloo oould do thi8 b$ VtX’tuo Of the
            Art1018 704%.8 Of th8 GlV1.l statUt88 O? the stat8 Of
            Texa8, VeRlOn'8~RW181Oli Of lQQ5 and brtIOlO 708& Of
            th8 0IVii 8t8tUt88 Of the mite Of TeM8, yer1%QU'8RI-
            v1rIon of 1985.
                  "Ths Comptrollrr   oould minks8UUh rules by vIr-
             tU8 Of t&i.8 WtiOlr   7047a-81iOr the 00118OtIOn Of th8
    ,        tax and utlolo 7ow allowr hIa to oolleot not 2.088
             tharifmr three monthr. f b8lIeVe that thIa will not
             only help the tax payer but iL80 the State in the
             oalleotlon o? lam t8.x. Owing to the fret that it
             IO now time ror the poymontof the tax,1 vould rp-
             preeiato 8 prompt reply and hops t&t ue oan work
             out th18 tu   pnyaent on the quarterly 'barlr.




                  hrtiOl0 7047a-S, Vertk~n'rAnnotated R8Vised aIVil
        8tatutes O? Texa8, provId88 the ffallowlngtax levy;
                   %vory townor*ns that  term Is herrinabare
             dertnsd, I&I e)wn8,eontrol8, pO1~8earet3, 8xhibit8,
             diclplOy8,or wh0 perdt8 t0 be exhibited or 6180
             plaJ8d in thla State any *ooIn-oprrated maohIneo*
             an that term 18 define4 hereln, ahall pay and
             thsrs ie hereby levIed on every ooin-operated
             8taOhineas defIn8d In thi8 Aat. 8XO8Dt 8uOh a8
             are exemptea herela an        1 ooouoition tax do-
             termined by the idowi         euule:" (Empha818
             our81
                  Art1018 7047a-9, V8rnon*r Annotated Revlsed Civil
        StatUSes of Tsxaa, provider, In part, as followa:
                  ** + * &ovldad, howaver, that where the tax,
             aa now levlea under the provision0 of Chapter 116,
          Honorable George H. Sheppard, page 3


               Aot6  of the FIr8t Called 8earIon of the Fortj-
               third Legl8lature a8 ~mondoa by Uhapter SW,
               Aot8 of tha Regular &8lon of the Forty-J-iourth
               Leglrlature, upon coin-operated vandIng IllOhin88,
               h88 barn paid at thb t4ae of the takingrffeot
               of thir hit,  then, ,anb in that event, the 8aid
               Comptroller  of Pub110 AOOOUtit8I8 authorized




                    Artlole 7047r-18, Vemon'r Annotated Revlred QIvIl
     ,    Statute8 provide8 in part, a6 follwrl
                     *(a)   IIt my person mhall exhibit, dieplay
               Or h8VO in hi8 JtO88888iOUWtthiU this sta t*   lw
               coin-ogerted     rrohlne ulthout bavlng annoxed or
               lttaOhed thereto a mild lloenre or pormlt I88ued

,-

                        Ue think It I8 rpparent fromth8 above quoted pro-
         ~~
          ;vfL:&&j&#‘:~f:::fhr~‘:~~~..‘o*l~ur~~. ~.*U..*e,#umY:: ~th&t it Wf .th@
           intontlon 0r the Le&lrlature to levy raid tu upon an annual
           rather than a quarterly baaie. Within the four oornem of
           the Aot we do not find thr word8 *q,uarterly*or *payable by
           quarter* or any other language that      would probably have been
           ursd by the LegltX8ture hod It been their Intention to alow
           th88e tax88 to be p-able upon 8 quarterly baala. We 60 not
           dlrpute the lqultle8 of the rltuatlon pointed out, lgumenta-
           tIvely, In the quoted letter ant3 In the letter        fqen Wr. Bernard
           to thlm Departmant, or the hard8hIpr wbloh would, undrr the
           faote,  be vialted upon the taxpayer by the oolleotlon of this
           tU on 8n UiWal ba8I8. hat it I8 not the oon8tituttoMl
           funotlon of thi8 Department to paes upon the wi8dom or expe-
           dlenoy of any lesgt8latlonwhIoh oomes before it for oonstnro-
           tion, aa we are lImIted to a leg81 Interpretation of the
           euot language employed by the Leglslaturo. An4 it is our
           oonaldered Judgment that a holding by this Department that
           the ooln-maoblue tax In qua&Ion is levied ~6 payable upon
           the basis of suoh quarter or quartsrr        of a year a8 each
           umohine ir aotusrllyIn operation, rather thm as an oooupa-
           tion tnx against the operator or owner, upon m annual bade,
           payable In advanoa, meaeured by the number of machines exliIb-
-          Itad and displayed, would do violence to the express lrnguage
           of the Aot above quoted.
P

        Honorable George8. Shappard, page 4


                  By thr 8~8 token, we are oon8tralnod to hold that
        the Comptroller of Publlo AOOOu&8 ma    not be authorlrod
        ta pi-ovldefor thr uollrotloa and .pqsentof there taxer upon
        a quarterly bar18 rather than 8n annu8l barlr, under the prm
        rl8lone of Art1018 7047*-8(a), Vernon'8 Annotate4 Revised
        civil    8tatUte8 Of 46X&8, $rOtidiUg   II8 fOllW8:

                     *(a)       Comptroller of FublloAooounts
                            !l'he                               8hall
                have theewthorlty to make and publishrule. and
                regul*tlon8, J@ in0 Il8ilt8nt with thir AOt or th8
                othrr law8 or the Co~8tltutlon of thl8 Sate or of
                the UnIted Stater, for the lnforoement of the pro-
                Vi8iOU8 Of th18 Aot ti the OO~lOOtiOn~ Of the X'eVe-
    ,           nue8 horeundw. * bPhR818     OIW8)

        Suoh a proposed rule or r~ntlon   would be prlpablr InoonrI8-
        t8nt with tha textual           of the ooln-m8ohlne
                                  provirlon8                tu  8ot
        hereinabove pointed out, lndloatlnga oloar legI8latIve Intent
        that 8uoh We8   8-d   be levlod,oolleotrd rsd paid annually
        In advance.
                  Ror 00ulclouch maggortmlxule or regulation of the
        Comptroller of Publ,goAooountr be ru8talnned
                                                   by that part of




                     'The payment of the apek3lfIotax herein pro-
                Vid8d for 8bd.1 ba required by the tax ooll~otor
                to be ube before any ger8on, firm or arsoolntlon
                of person8 &all be allowed to 8ngngr in any oo-
                oupntlon requiring a lloen8* under ray provI8Ion


                  The alaura “thi8 pnyaent to be made for a period
        not 1088 than three month8* merely oaanr that, in paying any
        annual oooupatIo~tu In ldvanoe, auoh paymentmart be pro-
        rated from the t-8 th8 tax payer ooamenoea the taxed ooou-
        pntlon on a quarterly rather than a dally baels. To mU8-
        trate: A person lterlng the taxable oooupntlon during tbe
        month of February ailstpay the eooupatlon tax for the full
        year; if he onters the oacupatlon during the second quarter
        of the year, as in the month of June, be mat pay a tax on
        the full three quarters of the year; if be enters an ooou-
        pation at any time during the third quarter of the year, he
P,
          Honorable George 8. Sheppard, page 5


         mart pay 6 tax for the full one-half yew; llkewlee ii he
         enter6 the oooupatldn duringthe last quarter of the year,
         he au8t pay the tax for thr full quarter.
                    Thir is the meaning whloh has, by nunoroua prior
         opinion8 of thilrDepartment, been attributed to that      part
         of Artiole 7052, Vernon'r Annotated Revlred Girl1 Statute8
         OS Toxaa, prorldlng that payment of the occupation tax re-
         quired before engaging in any taxed oooupation, shall *be
         made for a period not lean than thrsr months.* We oannot
         agree with Hr. BornarQ~~ oontantlon that      said protl8lon
         mean6 that oooupatlon taxes oannot be oollrotsd and paid
         for 8 p er io din 0x 0666o f th r erno nth & 1 .l., annually rather
         thul quarteru.     Nor oan wo hold that 8uah prorlolon would
         furnlrh any statutory baalr for a rulr or regulation of the
         Comptroller of Pub110 Aooounta, allowlng or reqlrlng the
         oooupatlon taxes 1nrolrwI here to br paid quarterly rather
         than annually.
                      TrustLng the foregoing fully ansuersyour lnqulrleo,
         we are
,-
         APPROVED JhN 22, 1941                        Your6 very truly
     ~:.
      ,.
       .,
        ,.~.:.:
          /+gRDvm:::w:         ,...
                                :.:..:
                                   :...'.-..:b:::,
                                         i+~:':i:
                                              +:&mm      0JjNw   Qp T-a

          FIRST   A851 ?TANT
         ATTORNEI!UFNERAL
                                                By /II/ P8t l4.Neff, Jr.
                                                         Pat Y. HoIf, Jr.
                                                                 Asrlrtant




                                                             CONNITTliX
                                                            BY B. w. B.
                                                              CHAXRMAN




          O.K.
          U.R.L.